                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 MIGUEL RIVERA and VIRGINIA                )
 VERTIZ, husband and wife,                 )
                                           )
                     Plaintiffs,           )
                                           )
               v.                          )   C.A. No. 17-1255 (MN)
                                           )
 CARL V. ROMA,                             )
                                           )
                     Defendant.            )

                               MEMORANDUM OPINION

Bruce L. Hudson, HUDSON & CASTLE LAW, LLC, Wilmington, DE – attorney for Plaintiffs

Daniel M. Young, WARD GREENBERG HELLER & REIDY LLP, Wilmington, DE – attorneys for
Defendant




January 28, 2020
NOREIKA, U.S. DISTRICT JUDGE

I.     BACKGROUND

       This is a personal injury case arising out of an automobile versus pedestrian accident that

occurred on November 1, 2015. (D.I. 1). The plaintiffs are husband and wife, Miguel Rivera and

Virginia Vertiz. Plaintiffs allege injuries to Mr. Rivera as the result of defendant Carl Roma

operating his vehicle in a negligent manner. The Court held a jury trial beginning July 22, 2019.

On July 25, 2019, the jury returned a verdict in favor of defendant Roma, finding that while he

was negligent in the operation of his vehicle, that negligence was not a proximate cause of the

injuries to the plaintiff, Miguel Rivera. (D.I. 56). Judgment was entered in favor of defendant

Roma on July 26, 2019. (D.I. 58). On August 7, 2019, Plaintiffs filed the present motion for a

new trial arguing that “the jury verdict was contrary to the weight of the evidence presented at

trial. (D.I. 60). 1 Defendant opposes the motion. (D.I. 61). For the reasons set forth below,

Plaintiffs’ motion for a new trial is DENIED.

II.    LEGAL STANDARD

       “A new trial may be granted to all or any of the parties and on all or part of the issues in an

action in which there has been a trial by jury, for any of the reasons for which new trials have

heretofore been granted in actions at law in the courts of the United States.” Fed. R. Civ. P. 59(a).

“New trials are commonly granted in the following situations: (1) where the jury’s verdict is

against the clear weight of the evidence, and a new trial must be granted to prevent a miscarriage

of justice; (2) where newly-discovered evidence exists that would likely alter the outcome of the

trial; (3) where improper conduct by an attorney or the court unfairly influenced the verdict; or

(4) where the jury’s verdict was facially inconsistent.” See Ateliers de la Haute-Garonne v.



1
       Plaintiffs have not objected to the jury instructions provided to the jury.
Broetje Automation-USA Inc., 85 F. Supp. 3d 768, 775 (D. Del. 2015) (citing Zarow–Smith v. N.J.

Transit Rail Operations, 953 F.Supp. 581, 584 (D.N.J.1997)).

       Whether or not to grant a motion for new trial is within the court’s discretion. See, e.g.,

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980) (“The authority to grant a new trial,

moreover, is confided almost entirely to the exercise of discretion on the part of the trial court.”).

The Court, however, should not set the verdict aside as against the clear weight of the evidence

solely because it would have reached a different result as the trier of fact. Rose Hall, Ltd. v. Chase

Manhattan Overseas Banking Corp., 576 F. Supp. 107, 124 (D. Del. 1983). To the contrary, a

jury’s verdict should be set aside “only if manifest injustice will otherwise result.” Consumer

Powers Co. v. Curtiss–Wright Corp., 780 F.2d 1093, 1097 (3d Cir. 1985); see also Bullen v.

Chaffinch, 335 F.Supp.2d 342, 347 (D. Del. 2004) (stating a court should consider whether “a new

trial must be granted to prevent a miscarriage of justice.”). “Although the standard for grant of a

new trial is less rigorous than the standard for grant of judgment as a matter of law – in that the

Court need not view the evidence in the light most favorable to the verdict winner – a new trial

should only be granted where ‘a miscarriage of justice would result if the verdict were to stand,’

the verdict ‘cries out to be overturned,’ or where the verdict ‘shocks [the] conscience.’” Ateliers,

86 F. Supp. 3d at 776 (citing Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1352-53

(3d Cir. 1991)).

III.   DISCUSSION

       “To prevail in a negligence action, ‘. . . a plaintiff must prove, by a preponderance of the

evidence, that a defendant’s negligent act or omission breached a duty of care owed to plaintiff in

a way that proximately caused plaintiff's injury.’ Further, a finding of negligence by the defendant,

standing alone, will not sustain an action for damages unless it is also shown to be the proximate




                                                  2
cause of plaintiff's injury.” McManus v. E. Pointe Apartments, No. CV CPU4-14-000543, 2017

WL 6451121, at *5 (Del. Com. Pl. Dec. 18, 2017). Plaintiffs argue that “the jury’s second finding

– that Defendant’s negligence was not one of the proximate causes of the injuries to Plaintiff Rivera

– was against the clear weight of the evidence presented at trial.” (D.I. 60 at 2). In their four-page

motion, Plaintiffs contend that they “presented overwhelming evidence that Defendant Roma was

negligent in failing to maintain a proper lookout while driving his vehicle . . . and that this evidence

was a proximate cause of Plaintiff Rivera’s injuries.” (Id.). Plaintiffs conclude that “if Defendant

had been maintaining a proper lookout, he would certainly have noticed Plaintiff Rivera directly

in front of him, and his failure to do so was a least one of the proximate causes of Plaintiff Rivera’s

injuries.” (Id. at 3). Additionally, Plaintiffs argue that “[t]he jury also heard overwhelming

evidence that Defendant Roma’s negligent alcohol consumption was at least one cause of Plaintiff

Rivera’s injuries.” (Id.). Plaintiffs contend that the jury heard testimony from Defendant that he

consumed between 6.5 and 10.1 beers the night prior to the accident, testimony from a Delaware

State Police Corporal that the Defendant failed several field sobriety tests, and that the Defendant

had a blood alcohol content of 0.07 almost two hours after the accident. (Id. at 3-4). Plaintiffs

have not cited to any portions of the trial transcript nor otherwise cited specific evidence to

establish that the clear weight of the evidence shows that “Carl Roma’s negligence in the operation

of his vehicle was a proximate cause of the injuries to the Plaintiff, Miguel Rivera.” (D.I. 55).

        During trial, Plaintiffs conceded that Mr. Rivera was walking in the middle of an unlit

highway, in the early morning before sunrise, without a light or reflective clothing, and under the

influence of alcohol. The jury heard inter alia:

                •       testimony from Delaware State Police Corporal Burns that he concluded
                        Plaintiff Rivera was at fault for the accident;

                •       evidence from Corporal Burns that speed was not a factor in the accident;


                                                   3
               •       evidence that Mr. Rivera’s blood was drawn and tested after the accident
                       and registered a blood alcohol content of .14;

               •       testimony that the initial DUI charges against Mr. Roma were dismissed;

               •       evidence that Mr. Rivera was walking in the middle of the road,
                       contradicting his testimony that he was on the side of the road; and

               •       testimony and evidence from an accident reconstruction expert that due to
                       the color of Mr. Rivera’s clothing and the lack of light – natural or otherwise
                       – that it would have been difficult for a driver to see Mr. Rivera in the
                       roadway.

       There was substantial evidence in the record from which a jury could reasonably conclude

that the accident was not proximately caused by any action of Mr. Roma. The Court cannot

conclude that “‘a miscarriage of justice would result if the verdict were to stand,’ the verdict ‘cries

out to be overturned,’ or [that] the verdict ‘shocks [the] conscience.’” A new trial is not warranted.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for New Trial (D.I. 60) is DENIED. An

appropriate order will be entered.




                                                  4
